174 S.W.3d 711 (2005)
STATE of Missouri ex rel. Public Counsel John B. COFFMAN, Appellant,
v.
PUBLIC SERVICE COMMISSION OF the State of MISSOURI, a State Agency, and Its Members Kelvin Simmons, Connie Murray, Robert Clayton, Steve Gaw, and Bryan Forbis, in Their Capacity; Sprint Missouri, Inc.; and Southwestern Bell Telephone, L.P. d/b/a SBC Missouri, Respondents.
No. WD 64737.
Missouri Court of Appeals, Western District.
November 1, 2005.
Michael F. Dandino, Jefferson City, MO, for appellant.
Marc D. Poston, Jefferson City, MO, for respondent Public Service Commission.
Kenneth A. Schifman, Overland Park, KS, for respondent Sprint Missouri, Inc.
Paul G. Lane, Leo J. Bub, Mary Byrne MacDonald, St. Louis, MO, for respondent Southwestern Bell Telephone Company.
Before NEWTON, P.J., LOWENSTEIN and BRECKENRIDGE, JJ.

ORDER
PER CURIAM.
The Missouri Office of the Public Counsel appeals a judgment of the Circuit Court of Cole County affirming a decision of the Missouri Public Service Commission that approved tariff revisions filed by Sprint Missouri, Inc., to increase rates for its Metropolitan Calling Area service. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).